         Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 1 of 8
             Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 1 of 8

                                                                                                     EXHIBIT

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                                                                            1         K
                               SAN ANTONIO DIVISION

 JESUS MOLINA,
            Plaintiff,

 vs.                                                    CIVIL ACTION NO. 5:18-cv-1273

WAL-MART STORES TEXAS, LLC,
and BRANDON SAN MIGUEL,
          Defendants.


                        PLAINTIFF'S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Jesus Molina, hereinafter called Plaintiff, and files this, Plaintiff's First

Amended Petition, complaining of and about Wal-Mart Stores Texas, LLC and Brandon San

Miguel, hereinafter called Defendants, and for cause of action would show unto the Court the

following:

                          DISCOVERY CONTROL PLAN LEVEL

       1.      Plaintiff intends that discovery be conducted under Discovery Level 3 of the Texas

Rules of Civil Procedure. At this time however, the parties are operating under a Scheduling Order

signed and entered by this Court on March 6, 2019.

                                  PARTIES AND SERVICE

       2.      Plaintiff, Jesus Molina, is an Individual whose address is 12214 Mountain Pine,

San Antonio, Texas 78254.

       3.     The last three numbers of Jesus Molina's driver's license number are 665.

       4.     Defendant, Wal-Mart Stores Texas, LLC, a Nonresident Limited Liability

Company has already been served and filed an answer in the above entitled action and will also


                                          Page 1 of 8
           Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 2 of 8
             Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 2 of 8




receive a copy of this pleading by and through their attorney of record using the electronic filing

 system.

        5.      Defendant, Brandon San Miguel, an Individual who is a resident of Texas, may be

served with process at his residence located at the following address: 12403 Old Glory Avenue,

San Antonio, Texas 78523. Service of said Defendant as described above can be effected by

personal delivery.

                                 JURISDICTION AND VENUE

        6.     While Defendant, Wal-Mart Stores Texas, LLC, is a diverse party, diversity

jurisdiction is no longer applicable in this case in that the other now named defendant is a Texas

resident and resides in Bexar County, Texas.

        7.     Federal diversity jurisdiction under 28 U.S.C. § 1332 will no longer exist once the

nondiverse Defendant, Brandon San Miguel, is served.

        8.     If the Court finds diversity jurisdiction still exists once Defendant, Brandon San

Miguel, is served and files an answer into the above entitled case then Plaintiff will seek monetary

relief well over the dollar amount required to maintain diversity jurisdiction.

       9.      If the Court finds diversity jurisdiction still exists once Defendant, Brandon San

Miguel, is served and files an answer into the above entitled case, Plaintiff contends venue in the

Western District of Texas-San Antonio Division is proper in this cause because all or a substantial

part of the events or omissions giving rise to this lawsuit occurred in Bexar County, Texas.

                                             FACTS

       10.     At all times material hereto, Defendant, Wal-Mart Stores Texas, LLC was the

possessor in control of the premises located at 9427 Culebra Road, San Antonio, Texas 78251 and

employer of the other named defendant in this case.


                                            Page 2 of 8
          Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 3 of 8
              Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 3 of 8




        11.     At all times material hereto, Defendant, Brandon San Miguel, was an employee of

 Wal-Mart Stores Texas, LLC, was working within the scope of his employment and working in

 furtherance of his employer's goals when his negligence caused injury to Plaintiff.

        12.     On or about July 2, 2018, Jesus Molina was an Invitee on property controlled by

the Defendant, Wal-Mart Stores Texas, LLC, and was injured under the following circumstances:

Jesus Molina was struck by a train of carts being pushed by Defendant, Brandon San Miguel,

causing the Plaintiff to fall to the ground injuring himself.

              LIABILITY OF DEFENDANT WAL-MART STORES TEXAS, LLC

        13.     On or about July 2, 2018 and at all times mentioned herein, Defendant Wal-Mart

Stores Texas, LLC was the possessor of the property in question and either owned, occupied or

maintained the premises located at 9427 Culebra Road, San Antonio, Texas 78251 as a grocery

and retail goods store.

        14.     At all times mentioned herein, Defendant, Wal-Mart Stores Texas, LLC, had such

control over the premises in question that Defendant, Wal-Mart Stores Texas, LLC, owed certain

duties to Plaintiff, the breach of which proximately caused the injuries set forth herein.

        15.    On or about July 2, 2018, Jesus Molina was an Invitee on the premises owned by

the Defendant when Jesus Molina was injured as a result of the acts and omissions of the

Defendant.

           LIABILITY OF DEFENDANT WAL-MART STORES TEXAS, LLC
           FOR NEGLIGENT CONDUCT OF ACTIVITY ON THE PREMISES

       16.     On the date that Jesus Molina was injured, Defendant, Brandon San Miguel, was

conducting the regular activity of returning grocery carts to a location within the store for invitees

to use while shopping.

       17.     For a reason yet unknown to Plaintiff, Defendant, Wal-Mart Stores Texas, LLC,
                                             Page 3 of 8
           Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 4 of 8
                Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 4 of 8




 created a cart return area which restricts the view of the employee returning carts to the cart return

 area.

          18.     Because of the restricted view for employees returning the carts to the cart return

 area the mere conduct of returning the carts creates a hazard for anyone standing within the cart

return area.

         19.     During the conduct of the regular business activity Wal-Mart Stores Texas, LLC,

allowed their employee to act negligently by not keeping a proper lookout for customers, creating

a hazard in the way the cart return area is designed and in how the carts are pushed into the cart

return area.

         20.     Defendant, Wal-Mart Stores Texas, LLC, failed to use a readily available and

inexpensive design for their cart return area and or failed to conduct such cart return activity in a

safe and reasonable manner.

         21.     The failures of Defendant, Wal-Mart Stores Texas, LLC, detailed above created or

perpetuated a danger to Jesus Molina and others, in that the failure to design a cart entryway with

a less restrictive view, or to conduct the activity in a manner that kept a proper lookout for

customers meant the grocery cart train could not be controlled properly to avoid striking invitees

at that store location and as such, Defendant, Wal-Mart Stores Texas, LLC, allowed an unsafe

condition to exist which caused Plaintiffs injuries.

         22.     Jesus Molina was in fact injured by or as a result of the negligent conduct of that

activity when the employee controlling the grocery cart train then did actually strike Plaintiff

causing him to fall to the ground.

         23.     The negligent, careless or reckless acts and omissions of Defendant, Wal-Mart

Stores Texas, LLC, consisted of one or more of the following:


                                             Page 4 of 8
          Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 5 of 8
              Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 5 of 8




                A.      Defendant failed to discover and remove the dangerous condition limiting
                        the view of any employee pushing a long train of grocery carts within a
                        reasonable time; and or

                B.      Defendant failed to provide necessary and proper procedures for employees
                        collecting and pushing long trains of grocery carts.

         LIABILITY OF DEFENDANT WAL-MART STORES TEXAS, LLC
     UNDER GENERAL NEGLIGENCE THEORY AND RESPONDEAT SUPERIOR

        24.     Defendant, Wal-Mart Stores Texas, LLC, owed Jesus Molina and others similarly

situated the duty to conduct their regular business activity in a reasonable and safe manner that did

not create dangerous conditions to customers invited to their stores, to provide safe surroundings

to those persons invited to the premises to conduct business, and to refrain from conducting

inherently hazardous activities on the business premises while customers were present on the

premises in a position where they might be harmed.

        25.     Defendant, Wal-Mart Stores Texas, LLC, breached said duty by not outlining

proper procedures for employees collecting and returning grocery carts to the grocery cart storage

area; by not requiring two employees to collect and return grocery carts to the grocery cart storage

area in order to avoid collisions like the one which injured the Plaintiff; and by not requiring the

construction of a grocery cart storage area which allowed for a better view for the employees to

see invitees and avoid collisions like the one that injured Plaintiff.

                 LIABILITY OF DEFENDANT BRANDON SAN MIGUEL
                     UNDER GENERAL NEGLIGENCE THEORY

       26.     At all times mentioned herein, Defendant, Brandon San Miguel, was an employee

of the Wal-Mart Stores Texas, LLC, was acting within the scope of his employment, and in

furtherance of his employer's goal.

       27.     At all times mentioned herein, Defendant, Brandon San Miguel, had such control

over the grocery carts he was pushing in furtherance of his employment objectives, had a duty to

                                             Page 5 of 8
          Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 6 of 8
              Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 6 of 8




push the grocery cart train in a safe manner to avoid collisions with not only invitees but his fellow

employees on his work site, and the breach of which duties proximately caused Plaintiff's injuries

set forth herein.

                                      PROXIMATE CAUSE

        28.     Each and every, all and singular of the foregoing acts and omissions, on the part of

Defendants, taken separately and/or collectively, constitute a direct and proximate cause of the

injuries and damages set forth below.

                       DAMAGES FOR PLAINTIFF, JESUS MOLINA

        29.    As a direct and proximate result of the occurrence made the basis of this lawsuit,

and Defendants' acts as described caused, Plaintiff, Jesus Molina to suffer anxiety, pain, and illness

resulting in damages more fully set forth below.

       30.     As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiff, Jesus Molina has incurred the following damages:

               A.      Reasonable medical care and expenses in the past. These expenses were
                       incurred by Plaintiff, Jesus Molina for the necessary care and treatment of
                       the injuries resulting from the accident complained of herein and such
                       charges are reasonable and were usual and customary charges for such
                       services in Bexar County, Texas;

               B.     Reasonable and necessary medical care and expenses which will, in all
                      reasonable probability, be incurred in the future;

               C.     Physical pain and suffering in the past;

               D.     Physical pain and suffering in the future;

               E.     Physical impairment in the past;

               F.     Physical impairment which, in all reasonable probability, will be suffered
                      in the future;

               G.     Fear of future disease or condition; and


                                            Page 6 of 8
         Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 7 of 8
              Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 7 of 8




                H.      Cost of medical monitoring and prevention in the future.

        31.     By reason of the above, Plaintiff, Jesus Molina has suffered losses and damages in

a sum within the jurisdictional limits of the Court and for which this lawsuit is brought.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff, Jesus Molina, respectfully prays

that the Defendant, Brandon San Miguel be summoned to appear and answer herein, and that upon

a final hearing of the cause, judgment be entered for the Plaintiff against Defendants, jointly and

severally, for damages in an amount within the jurisdictional limits of the Court; together with pre-

judgment interest (from the date of injury through the date of judgment) at the maximum rate

allowed by law; post-judgment interest at the legal rate, costs of court; and such other and further

relief to which the Plaintiff may be entitled at law or in equity.

                                               RESPECTFULLY SUBMITTED,
                                               POLING LAW, PLLC
                                               1313 NORTHEAST LOOP 410, SUITE 100
                                               SAN ANTONIO, TEXAS 78209
                                               TEL. (210) 201-0303
                                               FAX. (210) 686-3033


                                               BY:
                                                     MARK POLING
                                                     TEXAS BAR      4083669
                                                     EMAIL: MA ei),POLINGLAW
                                                     ATTORNEY FOR PLAINTIFF
                                                     JESUS MOLINA

                     PLAINTIFF HEREBY DEMANDS TRIAL BY JURY




                                            Page 7 of 8
        Case 1:18-cv-00603-AWA Document 26-11 Filed 06/21/19 Page 8 of 8
            Case 5:18-cv-01273-XR Document 19-1 Filed 06/03/19 Page 8 of 8




                                     Certificate of Service

       I, Mark Poling, certify that the foregoing pleading was served on the following attorney of

record for Defendant, Wal-Mart Stores Texas, LLC by email on May 31, 2019:

James K. Floyd
Daw & Ray, L.L.P.
14100 San Pedro Avenue, Suite 302
San Antonio, Texas 78232
Phone (210) 224-3121
Fax (210) 224-3188
By email to jfloyd@dawray.com




                                         Page 8 of 8
